 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10
11   U.S. BANK, N.A.,                                       Case No.: 2:17-cv-01890-JCM-NJK
12          Plaintiff(s),                                                 ORDER
13   v.
14   TERRAFIRMA VENTURE, LLC, et al.,
15          Defendant(s).
16         Pending before the Court is an order for counsel to show cause why they should not be
17 sanctioned. Docket No. 54. Based on the representations in the response filed, Docket No. 55,
18 the Court will not impose sanctions. The Court does caution counsel that they must be more
19 diligent in accurately representing facts in their filings and that they must seek appropriate relief
20 in the future to conduct discovery beyond the cutoff. The order to show cause is otherwise
21 DISCHARGED.
22         The deposition at issue shall take place within 14 days of the issuance of this order, and the
23 discovery cutoff is extended for that purpose only. The other deadlines remain unchanged.
24         IT IS SO ORDERED.
25         Dated: October 3, 2018
26                                                               ______________________________
                                                                 Nancy J. Koppe
27                                                               United States Magistrate Judge
28

                                                     1
